  Case 2:16-cr-00079-JFB
  Case 2:16-cr-00079-JFB Document
                         Document 16
                                  19 Filed
                                     Filed 10/02/18
                                           11/01/18 Page
                                                    Page 11 of
                                                            of 22 PagelD
                                                                  PageID #:
                                                                         #: 36
                                                                            42




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------X
UNITED STATES OF AMERICA                               MOTION TO WITHDRAW AS COUNSEL
                                                       OF RECORD FOR DEFENDANT, JOHN
                                                       DOE
       - against -                                                                       Fl LED
                                                                                      IN CLERK'S OFFICE
                                                                                U.S. DISTRICT COURT E.0.N.Y.
JOHN DOE,

                       Defendant.
                                                       2: 16-cr-00079-JFB
                                                                                *      NOV 012018        *
--------------------------------------------X                                    LONG ISLAND OFFICE


       MOTION TO WITHDRAW AS COUNSEL FOR DEFENDANT, JOHN DOE

       COMES NOW the undersigned counsel, MARK M. O'MARA, ESQUIRE, as attorney of

record for the Defende;mt, JOHN DOE, and hereby files this Motion to Withdraw as Counsel for

Defendant, JOHN DOE, and as grounds therefore states as follows:

        I.     On March 11, 2016, Defendant pleaded guilty to an infonnation and an

accompanying Cooperation Agreement. Defendant pleading guilty to violations of 18 U.S.C. §

38(a)(l)(C), 22 U.S.C. § 2778(b)(2) and 13 U.S.C. § 305(a)(l), respectively.

       2.      Defendant is not, cannot, and will not maintain contractual obligations to

undersigned counsel.

       3.      This matter is presently set for a Status Hearing on Friday, October 26, 2018.

There is sufficient time for. replacement counsel to review this matter and continue to work with

the Defendant to attempt to resolve the matter short of trial or, if necessary, to prepare for trial.

       4.      Undersigned counsel has discussed this matter with Assistant United States

Attorney Mark Misorek, and he has no objection to undersigned counsel withdrawing from this

matter, and appointing substitute counsel for the Defendant, should the Court so decide.

       WHEREFORE, undersigned counsel respectfully requests this Honorable Court to enter
  Case 2:16-cr-00079-JFB
  Case 2:16-cr-00079-JFB Document 19 Filed
                         Document 16 Filed 11/01/18
                                           10/02/18 Page
                                                    Page 2
                                                         2 of
                                                           of 22 PageID
                                                                 PagelD #:
                                                                        #: 43
                                                                           37




its Order allowing him to withdraw from further representation of the Defendant, and appointing

substitute counsel for the Defendant.


                                CERTIFICATE OF SERVICE

        I hereby certify that on October 2, 2018, the foregoing document was filed with the Clerk
of the Court and served in accordance with the Federal Rules of Civil Procedure, and/or the Eastern
District's Local Rules, and/or the Eastern District's Rules on Electronic Service upon the following
parties and participants:

       Mark Misorek, Assistant United States Attorney
       Eastern District of New York
       100 Federal Plaza
       Central Islip, New York 11722

and by regular U.S. Mail and E-Mail on October 2, 2018 to John Doe.



                                             Isl Mark M. 0 'Mara
                                             MARK M. O'MARA, ESQUIRE
                                             O'Mara Law Group
                                             221 NE Ivanhoe Boulevard, Suite #200
                                             Orlando, Florida 32804
                                             Telephone: (407) 898-5151
                                             E-Mail: Mark@omaralawgroup.com
                                             Counsel for Defendant




                                             ~ERED
                                        $/ ~c~\n "t=. ~'\A'<'.C-D
                                            ~osepff F. Blanco
                                                 USDJ
                                    Date:..,"'~(·· (              20..ll_
                                          Central laltp, N.Y.
